   Case 3:21-cv-00416-MAB Document 1 Filed 04/27/21 Page 1 of 5 Page ID #1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


LINDA FLEMING and             )
STEVE FLEMING,                )
                              )
          Plaintiffs,         )
                              )
v.                            )                        Case No: 21-cv-416
                              )
                              )
THE UNITED STATES OF AMERICA, )
                              )
                              )
          Defendant.          )

                                          COMPLAINT

        Come now Plaintiffs, LINDA FLEMING and STEVE FLEMING, by and through their

attorneys, Weilmuenster Keck & Brown, P.C., and for their Complaint against the Defendant, THE

UNITED STATES OF AMERICA states as follows:

        1.     That this Court has exclusive jurisdiction over this matter, pursuant to 28 U.S.C. §

1346(b), as this matter involves a claim for money damages against the United States for personal

injuries caused by the negligent acts and omissions of government employees while acting within

the scope of their employment.

        2.     That venue is proper, pursuant to 28 U.S.C. § 1346(b), as Plaintiffs reside within

the Southern District of Illinois.

        3.     That Plaintiff timely presented their Federal Tort Claim Act claims with the U.S.

Department of Veterans Affairs (“VA”) between July 29, 2020, and October 8, 2020, and said

claims having not been denied or resolved after being presented longer than six (6) months ago

but not longer than one (1) year, Plaintiffs have satisfied the administrative prerequisites to filing

this action.


                                              Page 1 of 5
   Case 3:21-cv-00416-MAB Document 1 Filed 04/27/21 Page 2 of 5 Page ID #2




       4.      That the VA St. Louis Health Care system (“St. Louis VA”) operates multiple

divisions, including the John Cochran VA Hospital and the Jefferson Barracks division, located in

Missouri owned and/or operated by Defendant, THE UNITED STATES OF AMERICA as part of

the Veterans Health Administration (“VHA”).

       5.      That at all times relevant to this cause of action Defendant, THE UNITED STATES

OF AMERICA, employed various physicians and physician extenders to provide medical care and

treatment to its patients, including general, pulmonary, thoracic, and oncological medical care.

       6.      That from at least 2016 and continuing through 2020, Plaintiff LINDA FLEMING

was a patient of the St. Louis VA for primary or general medical conditions, including the

condition of her pulmonary system.

       7.      That in August, 2016, Plaintiff LINDA FLEMING underwent a lung CT in the St.

Louis VA which revealed “ground glass” and indicated a six-month follow-up.

       8.      That between August 2016, and May, 2019, Plaintiff LINDA FLEMING did not

receive a follow-up scan or study of her lungs within the St. Louis VA.

       9.      That on June 20, 2019, Plaintiff LINDA FLEMING underwent a CT arthrogram

which revealed an upper left lobe nodule.

       10.     That on July 26, 2019, Plaintiff LINDA FLEMING was diagnosed with Stage 1A

(T1bN0M0) adenocarcinoma non-small cell lung cancer by physicians affiliated with the St. Louis

VA.

       11.     That in August, 2019, physicians affiliated with the St. Louis VA concluded that

Plaintiff LINDA FLEMING’s cancer was “curable” through surgical resection.

       12.     That at no time between July and October did Plaintiff LINDA FLEMING receive

any treatment to resect, address, control, or treat her cancer.



                                              Page 2 of 5
   Case 3:21-cv-00416-MAB Document 1 Filed 04/27/21 Page 3 of 5 Page ID #3




        13.     That on or about October 10, 2020, Plaintiff LINDA FLEMING underwent a PET

scan which indicated “disseminated disease” involving both lungs.

        14.     That following the second PET scan, physicians affiliated with the St. Louis VA

concluded that “systemic therapy” was “now most appropriate to treat the disease.”

        15.     That on or about January 22, 2020, Plaintiff LINDA FLEMING underwent a PET

scan and was diagnosed with metastatic non-small cell lung cancer.

        16.     That following the third PET scan, Plaintiff LINDA FLEMING was advised to

undergo “palliative combined modality therapy.”

        17.     That on or about February 27, 2020, Plaintiff LINDA FLEMING began

chemotherapy treatment at Barnes-Jewish Hospital.

        18.     That at no time between her diagnosis in July, 2019, and February, 2020, did

Plaintiff LINDA FLEMING receive any treatment to address, control, or treat her cancer.

                                               COUNT I
                                          Linda Fleming v. USA

        19.     That Plaintiff LINDA FLEMING incorporates by reference paragraphs 1 to 19 as

if fully set forth herein.

        20.     That at all times mentioned herein, it was the duty of Defendant, by and through its

agents, servants and/or employees, to act as a reasonably well-qualified provider of medical care

in the care and treatment of Plaintiff.

        21.     That notwithstanding this duty, and in breach thereof, Defendant, THE UNITED

STATES OF AMERICA deviated from the standard of care required of it through a continuous

course of negligent treatment, including one or more of the following deviations:

                a. Failed to provide timely and proper follow-up for Plaintiff LINDA
                   FLEMING’s pulmonary condition at any time between 2017 and 2019;



                                               Page 3 of 5
   Case 3:21-cv-00416-MAB Document 1 Filed 04/27/21 Page 4 of 5 Page ID #4




                b. Failed to timely and properly evaluate, diagnose, address, treat, or
                   control Plaintiff’s cancer; and/or
                c. Failed to act as a reasonably careful provider of care to Plaintiff LINDA
                   FLEMING under the circumstances.

        22.     That as a direct and proximate result of one or more the aforesaid acts or omissions

of negligence on the part of Defendant, THE UNITED STATES OF AMERICA, Plaintiff LINDA

FLEMING’s lung condition and cancer went undiscovered and untreated which allowed Plaintiff

LINDA FLEMING’s condition to progress to advanced lung cancer, and as a direct and proximate

result, Plaintiff LINDA FLEMING has suffered severe and permanent injuries and he has incurred

and will continue to incur in the future, the following damages:

                a. Pain and suffering, both physical and mental;
                b.  Mental anguish;
                c. Disability and/or loss of a normal life;
                d. Disfigurement;
                e. Diminished life expectancy and loss of chance of survival and/or better
                   outcome;
                f. Medical and other healthcare related expenses;
                g. Lost income; and
                h. Emotional distress.

        WHEREFORE, the Plaintiff LINDA FLEMING prays judgment against the Defendant,

THE UNITED STATES OF AMERICA, in an amount reasonable and equitable in excess of

$75,000.00, plus costs and expenses of the action, and any other relief deemed necessary and

proper by the court.

                                            COUNT II
                                       Steve Fleming v. USA

        23.     That Plaintiff Linda Fleming incorporates by reference paragraphs 1 to 23 as if fully

set forth herein.

        24.     That at all relevant times herein, Plaintiff STEVE FLEMING was a resident of

Randolph County, Illinois, within the Southern District of Illinois.

                                             Page 4 of 5
   Case 3:21-cv-00416-MAB Document 1 Filed 04/27/21 Page 5 of 5 Page ID #5




       8.      That at all relevant times herein, Plaintiff STEVEN FLEMING was the spouse of

Linda Fleming.

       9.      That as a direct and proximate result of the foregoing, Plaintiff has and will continue

to be deprived of his spouse’s service, affection, society, guidance, companionship, felicity and

sexual relations.

       WHEREFORE, the Plaintiff STEVE FLEMING prays judgement against Defendant, THE

UNITED STATES OF AMERICA, in a sum reasonable and equitable and in excess of Seventy-

five Thousand Dollars and 00/100 ($75,000.00), plus cost of suit and for any other and further

relief this Court deems just and proper under the circumstances.

                                              Respectfully Submitted,

                                              WEILMUENSTE, KECK & BROWN, P.C.

                                              By: /s/ Nathaniel O. Brown _______________
                                                     Nathaniel O. Brown
                                                     IL No.: 6302492
Attorneys for Plaintiff
3201 West Main Street
Belleville, IL 62226
Phone: 618-257-2222
Fax: 618-257-2030
nob@weilmuensterlaw.com




                                             Page 5 of 5
